This suit was brought by J.M. Jordan to vacate and annul so much of a judgment rendered by the District Court of Galveston County in a suit therein pending, number 15,669, H. Kempner v. J.M. Jordan et al., on the 25th day of March, 1892, as foreclosed a lien asserted in said suit on 125 acres of the land described in said judgment. An injunction was also prayed for and obtained, restraining the execution of a writ of possession in the hands of the sheriff in favor of Kempner. As cause for the relief, the plaintiffs averred that the said Harriet Jordan, who appears from the judgment in said cause number 15,669 to be a party thereto, was never in fact served with process therein, and never had any notice thereof until she was notified of the writ in the hands of the officer; that the said 125 acres of land was a part of the homestead of the plaintiffs, and had been continuously for more than twenty years; and the plaintiff, Harriet Jordan, had not signed the deed of trust which had been foreclosed as a lien thereon in said suit.
The defendants, the said H. Kempner and the sheriff, I.A. Daniels, entered a general demurrer to the petition, and excepted also, that it appeared that the injunction was applied for more than a year after the date of the judgment, without showing any reason to excuse delay; that the bond for injunction was insufficient in amount; and that the petition showed no equity entitling the plaintiffs to an injunction. *Page 278 
They also made a general denial of all the allegations in the petition and pleaded specially the service of the process. A motion to dissolve the injunction was also filed.
On trial below without a jury, the court overruled the demurrers and the motion to dissolve the injunction, and rendered judgment on the merits, annulling and vacating the judgment in said suit number 15,669, in so far as the same foreclosed a lien upon the 125 acres of land which was adjudged to be the homestead of the said J.M. Jordan and his wife, Harriet Jordan, and perpetuating the injunction.
The questions presented on this appeal are:
1. Will a court of equity hear evidence to impeach a judgment by contradicting the sheriff's return of service in any other case than where the plaintiff has procured or connived at the false return?
2. Is the evidence in this case sufficiently clear and satisfactory to support the finding of the court below, that Harriet Jordan was never served with citation or other notice or process in cause number 15,669, and had no notice of the suit?
Conclusions of Fact. — 1. The land in controversy at the time of the execution of the deed of trust thereon by J.M. Jordan, and at the date of the judgment in the suit number 15,669, and before and ever since, was and has been the homestead of said Jordan and wife.
2. Mrs. Jordan was never served with citation or other notice or process in said cause numbered 15,669, and had no notice of that suit until within a few days before the one at bar was instituted.
3. Citation was issued to the defendant in the said suit number 15,669, to Houston County, and was returned by F.H. Bayne, sheriff of said county, as served. The return of the sheriff is regular on its face, and shows due service on all the defendants, including the defendant Harriet Jordan.
4. The return of the sheriff was a false return, but it is nowhere shown that the plaintiff procured or connived at the same. F.H. Bayne testified positively, that he served the writ as shown by the return, and stated the circumstances under which he claims it was done Jordan and his wife both testified positively, that the writ was not served on Mrs. Jordan, and related their version of the circumstances attending the visit of the sheriff to their home, when he claims to have made the service.
Conclusions of Law. — There is a conflict of authority as to whether or not the return of the sheriff showing service on a party, who is apparently bound by a judgment, may be impeached by such party. We do not find that the question has ever been determined in this State. Randall v. Collins, 58 Tex. 231; House v. Collins, 42 Tex. 492; Masterson v. Aschom, 54 Tex. 326
[54 Tex. 326]; Gatlin v. Dibrell, 74 Tex. 36 *Page 279 
. A number of authorities are referred to in Randall v. Collins, 58 Texas, and Masterson v. Aschom, supra, but the question is not decided. It must be observed that this is not a collateral attack upon the return of the sheriff, but a suit between the original parties to vacate and annul the judgment. Hence the case of Ayres v. Dupree, 27 Tex. 594, does not apply. It is held by the Supreme Court of the United States, that the return can be impeached only when the plaintiff has procured or connived at the false return; and there are a number of other cases from State courts to the same effect. See authorities cited by appellant, and also those collated by the text writers cited below. But both Freeman and Black state that the weight of authority is, that the false return may be impeached without connecting the plaintiff with it. 2 Freem. on Judg., 495; 1 Black on Judg., sec. 377. See also 12 Am. and Eng. Encyc. of Law, p. 140, notes 5 and 6; 10 Am. and Eng. Encyc. of Law, p. 907, and note 3; Crosby v. Farmer, 40 N.W. Rep., 71; Johnson v. Gregory, 29 Pac. Rep., 831. As stated, there is high authority for either position. On the one hand, there is a public policy to be observed that would uphold judgments; and on the other, it shocks the conscience that a man should be deprived of valuable rights by the judgment of a court in a suit of which he had no notice. It can make little difference with the person who has no notice of the suit against him whether the plaintiff can be connected with the false return or not, if the return is in fact false and an unjust judgment has been obtained against him. Where a person has not been served with process in a suit and has had no notice thereof, and a judgment has been rendered against him, when he had a good defense, by reason of a false return of service, he ought to be permitted to impeach the sheriff's return without being required to show that the plaintiff connived at or procured such return. It should not be necessary to allege or prove that the plaintiff had any connection therewith, or that it was fraudulently made by the sheriff. It should be sufficient that the return is not true in fact, and that there is a good defense. Hence, as we think, there was no error in overruling the demurrer to the petition and in receiving evidence to impeach the return of the sheriff on the citation showing service on Mrs. Jordan.
An injunction against the execution of the writ of possession was sought and obtained, but the suit was to reform the judgment by vacating the portion thereof charging the land in controversy with the lien. We do not think that article 2875 of the Revised Statutes, limiting the time within which suits to enjoin a judgment must be brought, should apply to this case. The suit was instituted as soon as Mrs. Jordan became aware of the fact that she had ever been sued. The court had the right to grant the injunction pending the trial of the suit to vacate and set aside the original judgment as far as it affected Mrs. Jordan. *Page 280 
It is contended, that the evidence was not of that clear and satisfactory nature that would make it sufficient to support the finding of the court below impeaching the return of the sheriff. As positive and directly to the issue, it was as clear and satisfactory as it could be; but it was conflicting. Bayne testified positively one way, and Jordan and his wife positively the other. The rule relied on does not require that the evidence shall be uncontradicted, for if it did, a higher rule of evidence would be required than is required in criminal cases where guilt must be established beyond a reasonable doubt. The rule is, that there may be something more than an oath against an oath; that the testimony of the officer must be met by the oath of two witnesses, or of at least one with strong corroboratory circumstances.
We see no reason to reverse the finding of the trial judge resolving the conflict of evidence. As the evidence impeaching the return if true was of a sufficiently clear and satisfactory nature, we regard the finding of the court below, sitting as a jury, upon conflicting evidence, to be as binding upon this court under the law organizing the same as it was upon the Supreme Court before the change.
The judgment of the court below will therefore be affirmed.
Affirmed.
PLEASANTS, Associate Justice, dissents.
Writ of error was refused by the Supreme Court, July 12, 1894.
                       DISSENTING OPINION.